Title: From George Washington to Major General Israel Putnam, 1 April 1779
From: Washington, George
To: Putnam, Israel


Dear Sir
Head Quarters Middle Brook 1st April 1779.
I was yesterday favd with yours of the 28th of March giving me information of such of the movements of the enemy as had come to your knowledge. The real design of their preparations upon the sound being as much a secret as when I wrote to you upon the 27th ulto, I can only repeat to you now what I thought most advisable then, which was, to keep the detachment of Continental troops at New London, and call in a reinforcement of Militia to remain there untill the views of the enemy are disclosed—From some circumstances I am inclined to think that the expedition, whatever it may have been, is laid aside—the following are the principal reasons—Sir Henry Clinton is returned to New York—Admiral Gambier, by a letter from General Maxwell, is come back to Sandy Hook, and accounts from New York mention that troops have been relanded upon Long Island which are thought to be those which went Eastward. But except there should be certain intelligence obtained from Long Island that the matter which has been in agitation is intirely over, the indications which I have mentioned should not put the Garrison of New London and the Militia in its Vicinity off their guard.
It seems generally agreed, that the destruction of the armed Vessels in New London Harbour and perhaps those in Connecticut River are the principal inducements to the enemy to make a descent upon the Coast. If the ships cannot be got out of port, I think policy points out the necessity of lightening them of their Guns and Stores, stripping them of their sails, and rigging which may be conveyed to places of perfect safety and floating the Hulls as far up the Rivers as the Navigation will admit—there to remain untill an opportunity offers of getting them to sea—I would wish you to suggest this measure to those who have the care of our marine affairs in the ports where the Vessels are.
I forward by this Conveyance the Commissions for all the Connecticut Regiments except the 2d. As soon as the matter respecting Capt. Beebes Rank is settled, the Commissions for that Regiment will be filled up and forwarded likewise—The Board of War wait for the dates of the Commissions of Lieut. Colonels Johnson and Grosvenor—to enable them to make them out. I am Dear Sir Yrs &.
